Order entered January 13, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00525-CR

                                MARK JOHN THEDE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-82447-2012

                                             ORDER
        On October 24, 2014 and November 20, 2014, this Court ordered the trial court to

prepare and file a certification of appellant’s right to appeal. A completed certification is

required in every case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d);

Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). To date, we have not received the

certification, nor have we had any correspondence from the trial court or appellant’s counsel

regarding the status of the certification.

         Accordingly, we ORDER the trial court to file, within TEN DAYS of the date of this

order, a completed certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; the Collin County

District Clerk; Stephanie Hudson; and John Rolater.


                                                      /s/   LANA MYERS
                                                            JUSTICE